Exhibit 10.1

HESS CORPORATION

AMENDED AND RESTATED 2008 LONG-TERM INCENTIVE PLAN

Approved by stockholders on May 7, 2008, and incorporating amendments to
Section 9.02(c) and (d) effective March 3, 2010, and amendments to Section 4
effective when approved by stockholders on May 2, 2012, and Amended and Restated
as of March 4, 2015, effective when approved by stockholders on May 6, 2015

SECTION 1.    Purpose. The purpose of this Amended and Restated 2008 Long-Term
Incentive Plan (the “Plan”) of Hess Corporation (together with any successor
thereto, the “Corporation”) is (a) to promote the identity of interests between
shareholders of the Corporation and non-employee directors of the Corporation
and officers, other employees and consultants of the Corporation and the
Subsidiaries by encouraging and creating significant ownership of Common Stock
of the Corporation by such directors, officers, other employees and consultants;
(b) to enable the Corporation and the Subsidiaries to attract and retain
qualified officers, other employees, consultants and directors who contribute to
the Corporation’s and its Subsidiaries’ success by their ability, ingenuity and
industry; and (c) to provide meaningful long-term incentive opportunities for
such officers, other employees, consultants and directors who are responsible
for the success of the Corporation and the Subsidiaries and who are in a
position to make significant contributions toward their objectives.

SECTION 2.    Definitions. In addition to the terms defined elsewhere in the
Plan, the following shall be defined terms under the Plan:

2.01 “Assumed” where used to describe an Award, means that, pursuant to a
transaction resulting in a Change of Control, either (a) the Award is expressly
affirmed by the Corporation or (b) the contractual obligations represented by
the Award are expressly (and not merely by operation of law) assumed by the
surviving or successor corporation or entity to the Corporation, or any parent
or subsidiary of either thereof, or any other corporation or entity that is a
party to the transaction resulting in the Change of Control, in connection with
such Change of Control, with appropriate adjustments to the number and kind of
securities of such surviving or successor corporation or entity, or such other
applicable parent, subsidiary, corporation or entity, subject to the Award and
the exercise or purchase price thereof, which preserves the compensation element
of the Award existing at the time of such Change of Control transaction, and
provides for subsequent payout in accordance with the same (or more favorable)
payment and vesting schedule applicable to such Award, as determined in
accordance with the instruments evidencing the agreement to assume the Award.
The determination of Award comparability for this purpose shall be made by the
Committee, and its determination shall be final, binding and conclusive.

2.02 “Award” means any Performance Award, Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit or Dividend Equivalent granted to a
Participant under the Plan.

 

1



--------------------------------------------------------------------------------

2.03 “Award Agreement” means any written or electronic agreement, contract, or
other instrument or document evidencing an Award. The Committee may provide for
the use of electronic, internet or other non-paper Award Agreements, and the use
of electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.

2.04 “Board” means the Board of Directors of the Corporation.

2.05 “Cause” means, unless otherwise provided in the Participant’s Award
Agreement: (i) a felony conviction of the Participant or the failure of the
Participant to contest prosecution for a felony; (ii) the Participant’s gross
and willful misconduct in connection with the performance of the Participant’s
duties with the Corporation and/or a Subsidiary or (iii) the willful and
continued failure of the Participant to substantially perform the Participant’s
duties with the Corporation after a written demand from the Board or the
Committee for substantial performance which specifically identifies the manner
in which the Board or the Committee, as the case may be, believes that the
Participant has not performed the Participant’s duties with the Corporation,
provided that the event or circumstance described in clause (i), (ii) or
(iii) is directly and materially harmful to the business or reputation of the
Corporation or any Subsidiary; provided further, however, that, if at any
particular time the Participant is subject to an effective employment agreement
or change in control agreement with the Corporation or a Subsidiary, then, in
lieu of the foregoing definition, “Cause” shall at that time have such meaning
as may be specified in such employment agreement or change in control agreement,
as applicable.

2.06 “Change of Control” and related terms are defined in Section 9.

2.07 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to any provision of the Code shall be deemed to include
successor provisions thereto and regulations thereunder.

2.08 “Committee” means the Compensation and Management Development Committee of
the Board, or such other Board committee as may be designated by the Board to
administer the Plan, or any subcommittee of either; provided, however, that the
Committee, and any subcommittee thereof, shall consist of three or more
directors (or such lesser number as may be permitted by applicable law or rule),
each of whom is a “disinterested person” within the meaning of the applicable
provisions of Rule 16b-3 under the Exchange Act, is, to the extent that an
exception from the deduction limitations of Section 162(m) of the Code is sought
with respect to Awards, an “outside director” within the meaning of
Section 162(m)(3)(c) of the Code and Treasury Regulation Section 1.162-27(e)(3),
as amended from time to time, and satisfies such additional regulatory or
listing requirements as the Board may determine to be applicable or appropriate,
and any such other criteria of independence as the Board may establish.

2.09 “Corporation” is defined in Section 1.

2.10 “Covered Employee” means any Participant who the Committee determines, at
the time an Award is granted to such Participant, is, or may as of the end of
the tax year in which the Corporation or a Subsidiary would claim a tax
deduction in connection with such Award, a “covered employee” within the meaning
of Section 162(m) of the Code, and successor provisions.

 

2



--------------------------------------------------------------------------------

2.11 “Dividend Equivalent” means a right, granted to a Participant under
Section 6.03, to receive cash, Shares, other Awards, or other property equal in
value to dividends paid with respect to a specified number of Shares.

2.12 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and any rules and regulations thereunder.

2.13 “Fair Market Value” means, with respect to Shares, Awards, or other
property, the fair market value of such Shares, Awards, or other property
determined by such methods or procedures as shall be established from time to
time by the Committee. Unless otherwise determined by the Committee, the Fair
Market Value of Shares as of any date shall be the closing sales price on that
date of a Share as reported in the New York Stock Exchange Composite Transaction
Report; provided, that if there were no sales on the valuation date but there
were sales on dates within a reasonable period both before and after the
valuation date, the Fair Market Value is the weighted average of the closing
prices on the nearest date before and the nearest date after the valuation date.
The average is to be weighted inversely by the respective numbers of trading
days between the selling dates and the valuation date.

2.14 “Good Reason” means, unless otherwise provided in the Participant’s Award
Agreement, the occurrence of one or more of the following events (regardless of
whether any other reason, other than Cause, for the Participant’s termination of
employment exists or has occurred): (i) failure to elect or reelect or otherwise
to maintain the Participant in the office or the position, or at least a
substantially equivalent office or position, of or with the Corporation, which
the Participant held immediately prior to the Change of Control, or the removal
of the Participant as a director of the Corporation, if the Participant shall
have been a director of the Corporation immediately prior to the Change of
Control; (ii) (A) any material adverse change in the nature or scope of the
Participant’s authorities, powers, functions, responsibilities or duties from
those in effect immediately prior to the Change of Control, (B) a reduction in
the Participant’s annual base salary rate, (C) a reduction in the Participant’s
annual incentive compensation target or any material reduction in the
Participant’s other bonus opportunities or (D) the termination or denial of the
Participant’s ability to participate in employee welfare benefits, including
travel accident, major medical, dental care and other welfare benefit programs,
substantially similar to those in effect immediately prior to the Change of
Control, or, if greater, to those that the Participant was receiving or entitled
to receive immediately prior to the date of his or her termination of employment
with the Corporation or a Subsidiary (or, if greater, immediately prior to any
such termination or denial), or in the Corporation’s Employees’ Pension Plan or
Pension Restoration Plan or other supplemental pension plan in effect as of the
date of the Change of Control, or a material reduction in the scope or value
thereof, any of which is not remedied by the Corporation within ten (10) days
after receipt by the Corporation of written notice from the Participant of such
change, reduction or termination, as the case may be; (iii) the Corporation
requires the Participant to change the Participant’s principal location of work
to a location that is in excess of thirty (30) miles from the location thereof
immediately prior to the Change of Control, or requires the Participant to
travel in the course of discharging the Participant’s responsibilities or duties
at least 20% more (in terms of aggregate days in any calendar year or in any
calendar quarter when annualized

 

3



--------------------------------------------------------------------------------

for purposes of comparison to any prior year) than was required of the
Participant in any of the three full years immediately prior to the Change of
Control without, in either case, the Participant’s prior written consent; or
(iv) if at any particular time the Participant is subject to an effective
employment agreement or change in control agreement with the Corporation or a
Subsidiary, (A) the liquidation, dissolution, merger, consolidation or
reorganization of the Corporation or transfer of all or substantially all of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its businesses and/or assets have been transferred
(directly or by operation of law), by agreement in form and substance reasonably
satisfactory to the Participant, expressly assumed and agreed to perform all
duties and obligations of the Corporation or such Subsidiary under such
agreement in the same manner and to the same extent that the Corporation or such
Subsidiary would be required to so perform if no such succession had taken place
or (B) without limiting the generality or effect of the foregoing, any material
breach of such agreement by the Corporation or such Subsidiary, which breach is
not remedied within ten (10) days after written notice to the Corporation from
the Participant describing the nature of such breach. The foregoing to the
contrary notwithstanding, if at any particular time the Participant is subject
to an effective employment agreement or change in control agreement with the
Corporation or a Subsidiary, then, in lieu of the foregoing definition, “Good
Reason” shall at that time have such meaning as may be specified in such
employment agreement or change in control agreement, as applicable.

2.15 “Immediate Family Member” means, with respect to any Participant, any of
such Participant’s spouse, children, parents or siblings.

2.16 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.

2.17 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

2.18 “Option” means a right, granted to a Participant under Section 6.06, to
purchase Shares at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

2.19 “Participant” means an eligible person who has been granted an Award under
the Plan.

2.20 “Performance Award” means a right, granted to a Participant under
Section 6.02, to receive cash, Shares, other Awards, or other property the
payment of which is contingent upon achievement of performance goals specified
by the Committee.

2.21 “Performance-Based Restricted Stock” means Restricted Stock that is subject
to a risk of forfeiture if specified performance goals are not met within the
restriction period.

2.22 “Performance-Based Restricted Stock Unit” means a Restricted Stock Unit
that is subject to forfeiture if specified performance criteria are not met
within the restriction period.

2.23 “Plan” is defined in Section 1.

 

4



--------------------------------------------------------------------------------

2.24 “Replaced,” where used to describe an Award, means that pursuant to a
transaction resulting in a Change of Control, the Award is replaced with a
comparable stock award or a cash incentive program by the Corporation, the
surviving or successor corporation or entity to the Corporation, or any parent
or subsidiary of either thereof, or any other corporation or entity that is a
party to the transaction resulting in the Change of Control, in connection with
such Change of Control, which preserves the compensation element of the Award
existing at the time of such Change of Control transaction, and provides for
subsequent payout in accordance with the same (or more favorable) payment and
vesting schedule applicable to such Award, as determined in accordance with the
instruments evidencing the agreement to replace the Award. The determination of
Award comparability for this purpose shall be made by the Committee, and its
determination shall be final, binding and conclusive.

2.25 “Restricted Stock” means Shares granted to a Participant under
Section 6.04, that are subject to certain restrictions and to a risk of
forfeiture.

2.26 “Restricted Stock Units” means a right, granted to a Participant under
Section 6.05, to receive Shares, a cash payment determined by reference to the
then-current Fair Market Value of Shares or a combination of Shares and such
cash payment (as the Committee shall determine) at the end of a specified
restriction period.

2.27 “Rule 16b-3” means Rule 16b-3, as from time to time amended and applicable
to Participants, promulgated by the Securities and Exchange Commission (“SEC”)
under Section 16 of the Exchange Act.

2.28 “Shares” means the Common Stock, $1.00 par value per share, of the
Corporation and such other securities of the Corporation as may be substituted
for Shares or such other securities pursuant to Section 10.

2.29 “Special Restricted Stock Units” means Restricted Stock Units granted under
Subsection 6.05(i)(b), subject to the maximum Share limitation set forth in
Section 7.02.3.

2.30 “Special Restricted Stock” means Restricted Stock granted under Subsection
6.04(i)(b), subject to the maximum Share limitation set forth in Section 7.02.3.

2.31 “Stock Appreciation Right” means a right, granted to a Participant under
Section 6.07, to be paid an amount measured by the appreciation in the Fair
Market Value of Shares from the date of grant to the date of exercise of the
right, with payment to be made in cash, Shares, other Awards, or other property
as specified in the Award or determined by the Committee.

2.32 “Subsidiary” means any corporation (other than the Corporation) with
respect to which the Corporation owns, directly or indirectly, 50% or more of
the total combined voting power for all classes of stock. In addition, any other
related entity may be designated by the Board or the Committee as a Subsidiary,
provided the Board or the Committee determines that the Corporation has a
substantial ownership interest in such entity; and provided further that any
such determination shall be made taking into account, without limitation,
Sections 409A and 422 of the Code, as applicable. The foregoing to the contrary
notwithstanding, for purposes of Incentive Stock Options, “Subsidiary” means any
present or future corporation which is or would be a “subsidiary corporation” of
the Corporation as such term is defined in Section 424(f) of the Code.

 

5



--------------------------------------------------------------------------------

2.33 “Substitute Awards” has the meaning given such term in Section 7.03.

2.34 “Year” means a calendar year.

SECTION 3.    Administration.

3.01 Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:

(i) to select and designate Participants;

(ii) to designate Subsidiaries;

(iii) to determine the type or types of Awards to be granted to each
Participant;

(iv) to determine the number of Awards to be granted, the number of Shares to
which an Award will relate, the terms and conditions of any Award granted under
the Plan (including, but not limited to, any exercise price, grant price, or
purchase price, any restriction or condition, any schedule for lapse of
restrictions or conditions relating to transferability or forfeiture,
exercisability, or settlement of an Award, and waivers or accelerations thereof,
and waiver of performance conditions relating to an Award, based in each case on
such considerations as the Committee shall determine), and all other matters to
be determined in connection with an Award;

(v) to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be cancelled, forfeited, or
surrendered;

(vi) to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or pursuant to
an agreement between the Corporation and the Participant;

(vii) to prescribe the form of each Award Agreement, which need not be identical
for each Participant;

(viii) to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(ix) to interpret the Plan and the Award Agreements hereunder, with such
interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law;

(x) to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder; and

(xi) to take all other actions and make all other decisions and determinations
as may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

 

6



--------------------------------------------------------------------------------

3.02 Manner of Exercise of Committee Authority. Unless authority is specifically
reserved to the Board under the terms of the Plan, or applicable law, the
Committee shall have sole discretion in exercising such authority under the
Plan. Any action of the Committee with respect to the Plan shall be final,
conclusive, and binding on all persons, including the Corporation, Subsidiaries,
Participants, any person claiming any rights under the Plan from or through any
Participant, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may, to the
extent permissible under applicable law, delegate to officers or managers of the
Corporation or any Subsidiary the authority, subject to such terms as the
Committee shall determine, to perform administrative functions under the Plan.

3.03 Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
by any officer or other employee of the Corporation or any Subsidiary, the
Corporation’s independent certified public accountants, or any consultant or
other professional retained by the Corporation to assist in the administration
of the Plan. No member of the Committee, nor any officer or employee of the
Corporation acting on behalf of the Committee, shall be personally liable for
any action, determination, or interpretation taken or made in good faith with
respect to the Plan, and all members of the Committee and any officer or
employee of the Corporation acting on their behalf, shall, to the extent
permitted by law, be fully indemnified and protected by the Corporation with
respect to any such action, determination, or interpretation.

SECTION 4.    Shares Subject to the Plan. The shares of stock subject to Awards
granted under the Plan shall be Shares. Shares subject to the Plan may be either
authorized and unissued shares (which will not be subject to preemptive rights)
or previously issued shares acquired by the Corporation or any Subsidiary.
Subject to adjustment as provided in Section 10, the total number of Shares
reserved and available for Awards under the Plan during the term hereof shall be
(a) 38,000,000 Shares, plus (b) up to 2,864,875 Shares subject to outstanding
stock options or other awards under the Hess Corporation Second Amended and
Restated 1995 Long-Term Incentive Plan (the “Prior Plan”) to the extent that on
or after March 24, 2015, such stock options or other awards are forfeited or
such a stock option or other award is settled or terminates without a
distribution of Shares (whether or not cash, other awards or other property is
distributed with respect to such stock option or other award) (the “Share
Reserve”). For purposes of this Section 4, (a) each Share delivered pursuant to
an Option shall reduce the Share Reserve by one (1) Share; (b) each Share
subject to the exercised portion of a SAR shall reduce the Share Reserve by one
(1) Share, such that the total number of Shares with respect to which such SAR
is exercised shall reduce the Share Reserve by an equal number of Shares;
(c) each Share delivered pursuant to a Restricted Stock Unit Award, a Dividend
Equivalent paid in Shares, or a Performance Award shall reduce the Share Reserve
by two (2) Shares; (d) each Share delivered pursuant to a Restricted Stock Award
without a purchase price, or with a per-Share purchase price lower than one
hundred percent (100%) of the Fair Market Value of a Share on the grant date of
such Restricted Stock Award, shall reduce the Share Reserve by two (2) Shares;
(e) each Share delivered pursuant to a Restricted Stock Award with a per-Share
purchase price at least equal to one hundred percent

 

7



--------------------------------------------------------------------------------

(100%) of the Fair Market Value of a Share on the grant date of such Restricted
Stock Award shall reduce the Share Reserve by one (1) Share; and
(f) notwithstanding the foregoing provisions of this sentence to contrary, the
Share Reserve shall not be reduced to the extent that a distribution pursuant to
an Award is made in cash. Subject to the immediately preceding sentence, and
except (x) as may be inconsistent with the rules governing Incentive Stock
Options under the Code and (y) for purposes of the maximum Share amounts set
forth in Sections 7.02(i) and 7.02(ii), if any Shares are subject to an Option,
Stock Appreciation Right, or other Award which for any reason expires or is
terminated or canceled without having been fully exercised or satisfied, or are
subject to any Restricted Stock Award (including any Shares subject to a
Participant’s Restricted Stock Award that are repurchased by the Corporation at
the Participant’s cost), Restricted Stock Unit Award or other Award granted
under the Plan which are forfeited, the Shares subject to such Award shall, to
the extent of any such expiration, termination, cancellation or forfeiture, be
available for delivery in connection with future Awards under the Plan.
Notwithstanding any other provisions of this Section 4 to the contrary, (i) the
payment of cash dividends or Dividend Equivalents in cash in connection with
Awards shall not reduce the Share Reserve, (ii) Shares withheld or tendered to
pay the exercise price of an Option shall not again be available for issuance
pursuant to future Awards under the Plan, (iii) Shares withheld or tendered to
pay withholding taxes with respect to an outstanding Award shall not again be
available for issuance pursuant to future Awards under the Plan, (iv) Shares not
delivered to a Participant under a stock–settled Stock Appreciation Right
(whether such Shares are withheld to cover the base price or are withheld to pay
withholding taxes) shall not again be available for issuance pursuant to future
Awards under the Plan, and (v) Shares repurchased by the Corporation using
proceeds from the exercise of an Option shall not again be available for
issuance pursuant to future Awards under the Plan. Any Shares delivered under
the Plan upon exercise or satisfaction of Substitute Awards shall not reduce the
Shares available for delivery under the Plan; provided, however, that the total
number of Shares that may be delivered pursuant to Incentive Stock Options
granted under the Plan shall be equal to 38,000,000 Shares, as adjusted pursuant
to this Section 4, but without application of the foregoing provisions of this
sentence or the provisions of the first sentence of this Section 4 concerning
Shares subject to certain stock options or other awards under the Prior Plan.
From and after the Effective Date, no further grants or awards shall be made
under the Prior Plan; however, grants or awards made under the Prior Plan before
the Effective Date shall continue in effect in accordance with their terms.

SECTION 5.    Eligibility. Awards may be granted only to individuals who are
officers, other employees (including employees who are also directors) or
consultants of the Corporation or a Subsidiary, or non-employee directors of the
Corporation.

SECTION 6.    Specific Terms of Awards.

6.01 General.  Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 11.02),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine. Except as provided in Section 7.04,
only services may be required as consideration for the grant of any Award.

 

8



--------------------------------------------------------------------------------

6.02 Performance Awards.  Subject to the provisions of Sections 7.01 and 7.02,
the Committee is authorized to grant Performance Awards to Participants on the
following terms and conditions:

(i) Awards and Conditions.  A Performance Award shall confer upon the
Participant rights, valued as determined by the Committee, and payable to, or
exercisable by, the Participant to whom the Performance Award is granted, in
whole or in part, as determined by the Committee, conditioned upon the
achievement of performance criteria determined by the Committee.

(ii) Performance Period.  The period of time with respect to which it is to be
determined whether the performance criteria applicable to a Performance Award
have been achieved shall not be less than one year, commencing not earlier than
the commencement of the performance period during or with respect to which such
Performance Award is granted.

(iii) Other Terms.  A Performance Award shall be denominated in Shares, Share
equivalents, units or cash, and may be payable in cash, Shares, other Awards, or
other property, and have such other terms as shall be determined by the
Committee.

6.03 Dividend Equivalents.  The Committee is authorized to grant Dividend
Equivalents to Participants. The Committee may provide that Dividend Equivalents
shall be paid or distributed when accrued or shall be deemed to have been
reinvested in additional Shares or Awards, or otherwise reinvested. No Dividend
Equivalents shall relate to Shares underlying an Option or Stock Appreciation
Right.

6.04 Restricted Stock.  The Committee is authorized to grant Restricted Stock to
Participants on the following terms and conditions:

(i) Issuance and Restrictions.

(a) Restricted Stock (other than Special Restricted Stock) shall be subject to
such restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote such
Restricted Stock or the right to receive dividends thereon), which restrictions
shall lapse: (x) in full with respect to all Shares underlying such Award of
Restricted Stock at the expiration of a period not less than three years from
the date of grant of such Award; (y) proportionally in equal installments of the
Shares underlying such Award of Restricted Stock over a period not less than
three years from the date of grant of such Award; or (z) in the case of
Performance-Based Restricted Stock, a performance period of not less than one
year with respect to which it is to be determined whether the performance goals
applicable to such Performance-Based Restricted Stock have been achieved, as the
Committee shall determine, except that such restrictions may lapse earlier in
the event of death, disability or retirement of an awardee, on such terms as the
Committee shall determine, or in accordance with Section 9 hereof. The Committee
shall not have the authority to otherwise accelerate the vesting of an Award of
Restricted Stock under this Section 6.04(i)(a).

(b) Special Restricted Stock shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose (including,
without limitation, limitations on the right to vote Special Restricted Stock or
the right to receive dividends thereon) which

 

9



--------------------------------------------------------------------------------

restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, or otherwise, as the Committee shall
determine.

(ii) Forfeiture.  Performance-Based Restricted Stock shall be forfeited unless
preestablished performance goals specified by the Committee are met during the
applicable restriction period. Except as otherwise determined by the Committee,
upon termination of employment (as determined under criteria established by the
Committee) during the applicable restriction period, Restricted Stock that is at
that time subject to restrictions shall be forfeited and returned to the
Corporation.

(iii) Certificates of Shares.  Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant,
such certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, the
Corporation or an escrow agent acting on behalf of the Corporation shall retain
physical possession of the certificates, and the Participant shall deliver a
stock power to the Corporation or such agent, endorsed in blank, relating to the
Restricted Stock.

(iv) Dividends.  Unless otherwise determined by the Committee, cash dividends
and other distributions made or paid with respect to the Shares underlying an
Award of Restricted Stock or Performance-Based Restricted Stock shall be held in
escrow, and may (but need not be) reinvested as determined by the Committee.
Such dividends and other distributions shall be paid to the Participant,
together with interest or other earnings thereon (if any), at the time the
Shares are delivered to the Participant. Shares distributed in connection with a
stock split or stock dividend, and other property distributed as a dividend or
other distribution, shall be subject to restrictions and a risk of forfeiture to
the same extent as the Restricted Stock or Performance-Based Restricted Stock
with respect to which such stock or other property has been distributed.

6.05 Restricted Stock Units.  The Committee is authorized to grant Restricted
Stock Units to Participants, on the following terms and conditions:

(i) Award and Restrictions.

(a) Settlement of an Award of Restricted Stock Units by delivery of Shares, a
cash payment, or a combination thereof will occur upon expiration of the
restriction period specified for such Restricted Stock Units (other than Special
Restricted Stock Units) by the Committee (or, if permitted by the Committee, as
elected by the awardee), which restriction period shall lapse: (x) in full with
respect to all Shares underlying such Award of Restricted Stock Units at the
expiration of a period not less than three years from the date of grant of such
Award of Restricted Stock Units; (y) proportionally in equal installments of the
Shares underlying such Award of Restricted Stock Units over a period not less
than three years from the date of grant of such Award of Restricted Stock Units;
or (z) in the case of Performance-Based Restricted Stock Units, a performance
period of not less than one year with respect to which it is to be determined
whether the performance goals applicable to such Performance-Based Restricted
Stock Units have been achieved, as the Committee shall determine, except that
such restriction period may lapse earlier in the event of death, disability or
retirement of an awardee, on such terms as the Committee shall determine, or in
accordance with Section 9

 

10



--------------------------------------------------------------------------------

hereof. In addition, Restricted Stock Units shall be subject to such other
restrictions as the Committee may impose, which other restrictions shall lapse
at the expiration of such restriction period. The Committee shall not have the
authority to otherwise accelerate the expiration of the restriction period for
an Award of Restricted Stock Units under Section 6.05 (i)(a).

(b) Settlement of an Award of Special Restricted Stock Units by delivery of
Shares, a cash payment, or a combination thereof will occur upon expiration of
the restriction period specified for such Special Restricted Stock Units by the
Committee (or, if permitted by the Committee, by the awardee). In addition,
Special Restricted Stock Units shall be subject to such restrictions as the
Committee may impose, which restrictions may lapse at the expiration of the
restriction period or at earlier specified times, separately or in combination,
in installments, or otherwise, as the Committee shall determine.

(ii) Forfeiture.  Except as otherwise determined by the Committee, upon
termination of employment (as determined under criteria established by the
Committee), or failure to meet any applicable performance goals, during the
applicable restriction period or portion thereof (as provided in the Award
Agreement evidencing the Restricted Stock Units), all Restricted Stock Units
that are at that time subject to the restriction period (other than a deferral
at the election of the Participant) shall be forfeited.

(iii) Any election and other distribution provisions applicable to Restricted
Stock Units, and the other terms of any Restricted Stock Units, shall be
determined by the Committee, after taking into account, without limitation, the
provisions of Section 409A of the Code.

6.06 Options.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(i) Exercise Price.  The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that, except as
provided in Section 10, such exercise price shall be not less than the Fair
Market Value of a Share on the date of grant of such Option (or such higher
exercise price as may be required under Section 422 of the Code); provided
further, however, that Substitute Awards granted in the form of Options shall
have an exercise price per Share that is intended to maintain the economic value
of the award that was replaced, as determined by the Committee. On and after the
date of grant of an Option hereunder, the Committee shall not have the authority
to amend such Option to reduce the exercise price thereof, except as provided in
Section 10.

(ii) Time and Method of Exercise.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, the methods by
which such exercise price may be paid or deemed to be paid, the form of such
payment, including, without limitation, cash, previously-owned Shares,
withholding of Shares, other Awards or awards issued under other Corporation
plans, or other property (including notes or other contractual obligations of
Participants to make payment on a deferred basis, such as through “cashless
exercise” arrangements), any terms, conditions and limitations with respect to
any such form of payment, and the methods by which Shares will be delivered or
deemed to be delivered to Participants. Options shall expire not later than ten
years after the date of grant.

 

11



--------------------------------------------------------------------------------

(iii) Incentive Stock Options.

(a) General. The terms of any Incentive Stock Option granted under the Plan
shall comply in all respects with the provisions of Section 422 of the Code,
including, but not limited to the requirement that no Incentive Stock Option
shall be granted on or after May 7, 2018. No Incentive Stock Option shall be
granted to any individual otherwise eligible to participate in the Plan who is
not an employee of the Corporation or a Subsidiary on the date of granting of
such Option. Any Incentive Stock Option granted under the Plan shall contain
such terms and conditions, consistent with the Plan, as the Committee may
determine to be necessary to qualify such Option as an “incentive stock option”
under Section 422 of the Code. Any Incentive Stock Option granted under the Plan
may be modified by the Committee to disqualify such Option from treatment as an
“incentive stock option” under Section 422 of the Code.

(b) $100,000 Per Year Limitation. Notwithstanding any intent to grant Incentive
Stock Options, an Option granted under the Plan will not be considered an
Incentive Stock Option to the extent that it, together with any other “incentive
stock options” (within the meaning of Section 422 of the Code, but without
regard to subsection (d) of such Section) under the Plan and any other
“incentive stock option” plans of the Corporation, any Subsidiary and any
“parent corporation” of the Corporation within the meaning of Section 424(e) of
the Code, are exercisable for the first time by any Participant during any
calendar year with respect to Shares having an aggregate Fair Market Value in
excess of $100,000 (or such other limit as may be required by the Code) as of
the time the Option with respect to such Shares is granted. The rule set forth
in the preceding sentence shall be applied by taking Options into account in the
order in which they were granted.

(c) Options Granted to Certain Stockholders. No Incentive Stock Option shall be
granted to an individual otherwise eligible to participate in the Plan who owns
(within the meaning of Section 424(d) of the Code), at the time the Option is
granted, more than ten percent (10%) of the total combined voting power of all
classes of stock of the Corporation or a Subsidiary or any “parent corporation”
of the Corporation within the meaning of Section 424(e) of the Code. This
restriction does not apply if at the time such Incentive Stock Option is granted
the exercise price of the Incentive Stock Option is at least 110% of the Fair
Market Value of a Share on the date such Incentive Stock Option is granted, and
the Incentive Stock Option by its terms is not exercisable after the expiration
of five years from such date of grant.

(d) Disqualifying Disposition. If Shares acquired upon exercise of an Incentive
Stock Option are disposed of in a disqualifying disposition within the meaning
of Section 422 of the Code by a Participant prior to the expiration of either
two years from the date of grant of such Option or one year from the transfer of
Shares to the Participant pursuant to the exercise of such Option, or in any
other disqualifying disposition within the meaning of Section 422 of the Code,
such Participant shall notify the Corporation in writing as soon as practicable
thereafter of the date and terms of such disposition and, if the Corporation (or
any affiliate thereof) thereupon has a tax-withholding obligation, shall pay to
the Corporation (or such affiliate) an amount equal to any withholding tax the
Corporation (or affiliate) is required to pay as a result of the disqualifying
disposition.

 

12



--------------------------------------------------------------------------------

6.07 Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Participants on the following terms and conditions:

(i) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted a right to receive, upon exercise thereof, the excess of
(A) the Fair Market Value of one Share on the date of exercise over (B) the base
price of the Stock Appreciation Right as determined by the Committee as of the
date of grant of the Stock Appreciation Right, which shall be not less than the
Fair Market Value of one Share on the date of grant (provided, however, that
Substitute Awards granted in the form of Stock Appreciation Rights shall have a
base price per Share that is intended to maintain the economic value of the
award that was replaced, as determined by the Committee). On and after the date
of grant of a Stock Appreciation Right hereunder, the Committee shall not have
the authority to reduce the base price of such Stock Appreciation Right, except
as provided in Section 10 hereof.

(ii) Other Terms. The Committee shall determine the time or times at which a
Stock Appreciation Right may be exercised in whole or in part, the method of
exercise, method of settlement, form of consideration payable in settlement,
method by which Shares will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any Stock Appreciation
Right. Stock Appreciation Rights shall expire not later than ten years after the
date of grant.

SECTION 7.    Certain Provisions Applicable to Awards.

7.01 Performance-Based Awards. To the extent an exception from the deduction
limitations of Section 162(m) of the Code is sought, Performance Awards,
Performance-Based Restricted Stock and Performance-Based Restricted Stock Units
granted to Covered Employees, are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and shall be paid
solely on account of the attainment of one or more preestablished, objective
performance goals within the meaning of Section 162(m) and the regulations
thereunder. The performance goal shall be the attainment of preestablished
levels of net income, earnings, reserve replacement, cash flow, net cash flow
from operations, sales, production, cost of production, margins, capital
expenditures, market capitalization, market price per share, return on equity,
return on assets, return on capital employed, earnings per share, net asset
value, book value per share or total shareholder return, as determined by the
Committee. Such performance goals may be applied either individually,
alternatively or in any combination to the Corporation or any Subsidiary or
Subsidiaries, on a consolidated or individual company basis, or on a division,
entity, line of business, project or geographical basis, either individually,
alternatively or in any combination, as determined by the Committee, in its
discretion. As determined by the Committee, performance goals may relate to
absolute performance or relative performance compared to the performance of
other companies, an index or indices or other comparator selected by the
Committee in its discretion consistent with the “qualified performance-based
compensation” exception under Section 162(m) of the Code. The Committee may
provide in advance for such adjustments to any performance goal as it may
determine are permitted under Section 162(m) of the Code.

The payout of any such Award to a Covered Employee may be reduced, but not
increased, based on the degree of attainment of other performance criteria or
otherwise at the discretion of the Committee.

 

13



--------------------------------------------------------------------------------

7.02 Maximum Awards.  The maximum Share amounts in this Section 7.02 are subject
to adjustment under Section 10 and are subject to the Plan maximum under
Section 4.

(i) Performance-Based Awards.  The maximum aggregate amount awarded in respect
of Performance Awards, Performance-Based Restricted Stock and Performance-Based
Restricted Stock Units in any Year may not exceed 375,000 Shares, or the
equivalent Fair Market Value thereof on the award date (whether or not such
Award is denominated in cash, Shares, Share equivalents or units), in the case
of any individual Participant.

(ii) Stock Options and SARs.  Each individual Participant may not receive in any
Year Awards of Options or Stock Appreciation Rights exceeding 750,000 Shares.

(iii) Special Restricted Stock and Special Restricted Stock Units.  A maximum of
650,000 Shares may be made subject to Awards of Special Restricted Stock and
Special Restricted Stock Units, in the aggregate, under the Plan during the term
hereof.

7.03 Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted
under the Plan may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award granted under the Plan or
any award granted under any other plan of the Corporation, any Subsidiary, or
any business entity to be acquired by the Corporation or a Subsidiary, or any
other right of a Participant to receive payment from the Corporation or any
Subsidiary. No Award may be granted in substitution for any other Award
theretofore granted under the Plan, and no Award may be retroactively granted in
tandem with any other Award theretofore granted under the Plan, at an exercise
or base price less than that of such other previously granted Award, without, in
each such case, first obtaining approval of the shareholders of the Corporation
of such action; provided, however, that the Committee may, in its discretion,
grant Awards or Shares (“Substitute Awards”) in assumption of, or in
substitution or exchange for, options or other awards previously granted, or the
right or obligation to grant future options or other awards, by a business
entity acquired or to be acquired by the Corporation or a Subsidiary or with
which the Corporation or a Subsidiary combines, or otherwise in connection with
any merger, consolidation, acquisition of property or stock, or reorganization
involving the Corporation or a Subsidiary, including a transaction described in
Section 424(a) of the Code.

7.04 Term of Awards.  The term of each Award shall be for such period as may be
determined by the Committee; provided, however, that (i) in no event shall the
term of any Option or a Stock Appreciation Right exceed a period of ten
(10) years from the date of its grant (or such shorter period as may be required
under Section 422 of the Code) and; (ii) notwithstanding any contrary provision
of the Plan, an Agreement may provide that the period of time over which a
Non-Qualified Stock Option may be exercised shall be automatically extended if
on the scheduled expiration date of such Option the Participant’s exercise of
such Option would violate applicable laws, in which case (A) during such
extended exercise period the Option may only be exercised to the extent the
Option was exercisable in accordance with its terms immediately prior to such
scheduled expiration date; and (B) such extended exercise period shall end not
later than thirty (30) days after the exercise of such Option first would no
longer violate such laws.

 

14



--------------------------------------------------------------------------------

7.05 Form of Payment Under Awards.  Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Corporation or a
Subsidiary upon the grant or exercise of an Award may be made in such forms as
the Committee shall determine, including without limitation, cash, Shares, other
Awards, or other property, and may be made in a single payment or transfer, in
installments, or on a deferred basis. Such payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of Dividend
Equivalents in respect of installment or deferred payments denominated in
Shares.

SECTION 8.    General Restrictions Applicable to Awards.

8.01 Restrictions Under Rule 16b-3; Nontransferability.

(i) Nontransferability.  Awards which constitute derivative securities
(including any Option, Stock Appreciation Right, or similar right) shall not be
transferable by a Participant except (i) upon such terms and conditions and
subject to such limitations, as the Committee may determine, to an Immediate
Family Member of such Participant, or to a trust, partnership or limited
liability company all of whose beneficiaries, partners or members, as the case
may be, are Immediate Family Members or to another transferee permitted by the
Committee (provided, however, that no Award may be transferred for value or
other consideration without first obtaining approval thereof by the shareholders
of the Corporation); (ii) by will or the laws of descent and distribution (or
pursuant to a beneficiary designation authorized under Section 8.02) or (iii) if
then permitted under Rule 16b-3, pursuant to a qualified domestic relations
order as defined under the Code or Title I of the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder; provided, however,
that Incentive Stock Options and any Stock Appreciation Rights related to
Incentive Stock Options, or, if then required by Rule 16b-3, any other
derivative security, granted to a Participant under the Plan, shall be
exercisable during the lifetime of such Participant only by such Participant.

(ii) Compliance with Rule 16b-3.  It is the intent of the Corporation that this
Plan comply in all respects with Rule 16b-3 in connection with any Award granted
to a person who is subject to Section 16 of the Exchange Act. Accordingly, if
any provision of this Plan or any Award Agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such person, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements with respect to such person.

8.02 Limits on Transfer of Awards; Beneficiaries.  Except as provided in
Section 8.01, no right or interest of a Participant in any Award shall be
pledged, encumbered or hypothecated to or in favor of any party (other than the
Corporation or a Subsidiary), or shall be subject to any lien, obligation, or
liability of such Participant to any party (other than the Corporation or a
Subsidiary). Unless otherwise determined by the Committee (subject to the
requirements of Section 8.01(i)), no Award subject to any restriction shall be
assignable or transferable by a Participant otherwise than by will or the laws
of descent and distribution (except to the Corporation under the terms of the
Plan); provided, however, that a Participant may, in the manner established by
the Committee, designate a beneficiary or beneficiaries to exercise the rights
of the Participant, and to receive any distribution, with respect to any Award,
upon the death of the Participant. A beneficiary, guardian, legal
representative, or other person claiming

 

15



--------------------------------------------------------------------------------

any rights under the Plan from or through any Participant shall be subject to
all terms and conditions of the Plan and any Award Agreement applicable to such
Participant or Agreement applicable to such, except to the extent the Plan and
such Award Agreement or agreement otherwise provide with respect to such
persons, and to any additional restrictions deemed necessary or appropriate by
the Committee.

8.03 Requirements of Law; Registration and Listing Compliance.

(i) The Corporation shall not be obligated to deliver any Award or distribute
any Shares with respect to any Award in a transaction subject to regulatory
approval, registration, or any other applicable requirement of federal or state
or other law, regulation or rule, or subject to a listing requirement under any
listing or similar agreement between the Corporation and any national securities
exchange, until such laws, regulations, rules and contractual obligations of the
Corporation have been complied with in full, although the Corporation shall be
obligated to use its best efforts to obtain any such approval and comply with
such requirements as promptly as practicable.

(ii) If at any time counsel to the Corporation shall be of the opinion that any
sale or delivery of Shares pursuant to an Award is or may be in the
circumstances unlawful or result in the imposition of excise taxes on the
Corporation or any Subsidiary under the statutes, rules or regulations of any
applicable jurisdiction, the Corporation shall have no obligation to make such
sale or delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act of 1933, as amended, or
otherwise with respect to Shares or Awards and the right to exercise or payment
of any Option or Award shall be suspended until, in the opinion of such counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Corporation or any Subsidiary. This Section 8.03(ii) shall
be applied by the Committee after taking into account, without limitation, the
possible application of Section 409A of the Code, as the Committee may deem
appropriate.

(iii) Upon termination of any period of suspension under this Section 8.03, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all Shares available before such suspension
and as to the Shares which would otherwise have become available during the
period of such suspension, but no suspension shall extend the term of any Award.

8.04 Share Certificates.  All certificates for Shares delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such
stop-transfer order and other restrictions as the Committee may deem advisable
under applicable federal or state laws, rules and regulations thereunder, and
the rules of any national securities exchange on which Shares are listed. The
Committee may require each person receiving Shares in connection with any Award
under the Plan to represent and agree with the Corporation in writing that such
person is acquiring such Shares for investment without a view to the
distribution thereof, and provide such other representations and agreements as
the Committee may prescribe. The Committee, in its absolute discretion, may
impose such restrictions on the ownership and transferability of the Shares
purchasable or otherwise receivable by any person under any Award as it deems
appropriate. The Committee may cause a legend or legends to be placed on any
such

 

16



--------------------------------------------------------------------------------

certificates to make appropriate reference to such restrictions or any other
restrictions that may be applicable to Shares, including under the terms of the
Plan or any Award Agreement. In addition, during any period in which Awards or
Shares are subject to restrictions under the terms of the Plan or any Award
Agreement, or during any period during which delivery or receipt of an Award or
Shares has been deferred by the Committee or a Participant, the Committee may
require the Participant to enter into an agreement providing that certificates
representing Shares issuable or issued pursuant to an Award shall remain in the
physical custody of the Corporation or such other person as the Committee may
designate.

SECTION 9.    Change of Control Provisions. Notwithstanding any other provision
of the Plan, the following acceleration and valuation provisions of this
Section 9 shall apply in the event of a “Change of Control” as defined in
Section 9.

9.01 Acceleration and Cash-Out.  In the event of a Change of Control, unless
otherwise specifically prohibited by any applicable laws, rules or regulations
or otherwise provided in any applicable Award Agreement, as in effect prior to
the occurrence of the Change of Control:

(i) In its sole discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement or by resolution adopted prior to the occurrence of such Change of
Control, that the target performance goals of any Performance Awards,
Performance-Based Restricted Stock, Performance-Based Restricted Stock Units
shall be deemed fully or partially achieved and such Awards shall be fully or
partially earned and vested, subject only to the restrictions on dispositions of
equity securities set forth in Section 8.01(ii) and legal restrictions on the
issuance of Shares set forth in Sections 8.03 and 8.04; provided, however, that,
if (i) any such Awards are not Assumed or Replaced, or in the event of a
liquidation of the Corporation, or (ii) a Participant’s employment is terminated
either by the Corporation or a Subsidiary without Cause or by the Participant
for Good Reason, within twenty-four (24) months after the Change of Control,
then, with respect to any such Awards that (x) are not so Assumed or Replaced,
or are outstanding at the time of such a liquidation of the Corporation, or
(y) are held by a Participant whose employment is so terminated, as the case may
be, the target performance goals of any such Performance Award,
Performance-Based Restricted Stock and Performance-Based Restricted Stock Units
shall be deemed fully achieved and all such Awards shall be fully earned and
vested, subject only to the restrictions on dispositions of equity securities
set forth in Section 8.01(ii) and legal restrictions on the issuance of Shares
set forth in Sections 8.03 and 8.04;

(ii) In its sole discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement or by resolution adopted prior to the occurrence of such Change of
Control, that any Option, Stock Appreciation Right, and other Award in the
nature of a right that may be exercised which was not previously exercisable and
vested shall become exercisable and vested as determined by the Committee,
subject only to the restrictions on disposition of equity securities set forth
in Section 8.01(ii) and legal restrictions on the issuance of Shares set forth
in Sections 8.03 and 8.04; provided, however, that if (i) any such Options,
Stock Appreciation Rights or other Awards are not Assumed or Replaced, or in the
event of a liquidation of the Corporation, or (ii) a Participant’s employment is
terminated either by the Corporation or a Subsidiary without Cause or by the

 

17



--------------------------------------------------------------------------------

Participant for Good Reason, within twenty-four (24) months after the Change of
Control, then all outstanding Options, Stock Appreciation Rights and such other
Awards (if applicable) that (x) are not so Assumed or Replaced, or are
outstanding at the time of such a liquidation of the Corporation, or (y) are
held by a Participant whose employment is so terminated, as the case may be,
which were not previously exercisable and vested shall become fully exercisable
and vested, subject only to the restrictions on disposition of equity securities
set forth in Section 8.01(ii) and legal restrictions on the issuance of Shares
set forth in Sections 8.03 and 8.04;

(iii) In its sole discretion, and on such terms and conditions as it deems
appropriate, the Committee may provide, either by the terms of the Award
Agreement or by resolution adopted prior to the occurrence of such Change of
Control, that the restrictions, deferral limitations, and forfeiture conditions
applicable to any other Award granted under the Plan shall lapse and such Awards
shall be deemed fully vested, in each case, to the extent provided by the
Committee, subject only to the restrictions on dispositions of equity securities
set forth in Section 8.01(ii) and legal restrictions on the issuance of Shares
set forth in Sections 8.03 and 8.04; provided, however, that if (i) any such
Awards are not Assumed or Replaced, or in the event of a liquidation of the
Corporation, or (ii) a Participant’s employment is terminated either by the
Corporation or a Subsidiary without Cause or by the Participant for Good Reason,
within twenty-four (24) months after the Change of Control, then the
restrictions, deferral limitations, and forfeiture conditions applicable to any
other Award granted under the Plan that (x) is not so assumed or Replaced, or is
outstanding at the time of such a liquidation of the Corporation, or (y) is held
by a Participant whose employment is so terminated shall lapse and such Awards
shall be deemed fully vested, subject only to the restrictions on dispositions
of equity securities set forth in Section 8.01(ii) and legal restrictions on the
issuance of Shares set forth in Sections 8.03 and 8.04;

(iv) Cash-Out.  In the sole discretion of the Committee, all outstanding Awards
may be cancelled and in such event a Participant holding any such Award shall be
paid in cash therefor, on or as soon as practicable following the closing date
or expiration date of the transaction resulting in the Change of Control, in an
amount equal the “Change of Control Price” (as defined in as of the date that
the Change of Control occurs, or such other date as the Committee may determine
prior to the Change of Control, over the exercise price of any Option (or of any
other Award in the nature of a right that may be exercised) or base price of any
Stock Appreciation Right, as applicable, of the Shares subject to any such
cashed-out Option or Stock Appreciation Right multiplied by the number of Shares
subject to such an Award; provided, however, that this Section 9.01(iv) shall
not apply in the case of any Award if (a) the cancellation of and payment for
such Award would cause the Participant to incur actual short-swing profits
liability under Section 16(b) of the Exchange Act or (b) initial shareholder
approval of the Plan has not been obtained; and

(v) To the extent Section 9.01(iv) of this Section 9 does not apply and at any
time after the Change of Control the Shares are no longer readily tradable on an
established exchange, a Participant shall, as of the date on which the Change of
Control occurs, be entitled to receive consistent with Rule 16b-3, and the
Corporation shall use its best efforts to compel and obligate the surviving or
resulting corporation in the Change of Control and/or the other party

 

18



--------------------------------------------------------------------------------

to the agreement or transaction resulting in the Change of Control to grant to
the Participant, substitute Options, Stock Appreciation Rights, Restricted
Stock, Restricted Stock Units and/or other Awards, as the case may be, in
respect of the shares of common stock or other capital stock of such surviving
or resulting corporation, or such other party involved in the Change of Control,
on such terms and conditions, as to the number of shares, pricing, vesting,
exercisability and otherwise, which shall substantially preserve the value,
rights and benefits of any affected Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and/or other Awards, as the case may
be, previously granted hereunder, as determined by the Committee.

9.02 Change of Control.  For purposes of this Section 9, a “Change of Control”
shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then (i) outstanding shares of Common Stock of the
Corporation (the “Outstanding Corporation Common Stock”) or (ii) combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the “Outstanding Voting
Securities”) provided, however, that the following acquisitions shall not
constitute a Change of Control: (I) any acquisition by the Corporation or any of
its subsidiaries, (II) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or any of its subsidiaries,
(III) any acquisition by any corporation with respect to which, following such
acquisition, more than 51% of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Voting Securities immediately prior to such acquisition in
substantially the same proportions as their ownership, immediately prior to such
acquisition, of the Outstanding Corporation Common Stock and Outstanding Voting
Securities, as the case may be, or (IV) any acquisition by one or more Hess
Entity (for this purpose a “Hess Entity” means (A) any of the children of
Mr. Leon Hess, (B) any spouse of any person described in Section 9.02(a)(IV)(A)
above, (C) any affiliate (as such term is defined in Rule 12b-2 under the
Exchange Act) of any person described in Section 9.02(a)(IV)(A) above, (D) the
Hess Foundation Inc., or (E) any persons comprising a group controlled (as such
term is defined in such Rule 12b-2) by one or more of the foregoing persons or
entities described in this Section 9.02(a)(IV)); or

(b) Individuals who, as of the effective date of the Plan, constitute the Board
(the “Incumbent Board”) ceasing for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the effective date of the Plan whose election, or nomination for
election by the Corporation’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a

 

19



--------------------------------------------------------------------------------

result of either an actual or threatened solicitation to which Rule 14a-l 1 of
Regulation 14A promulgated under the Exchange Act applies or other actual
threatened solicitation of proxies or consents; or

(c) Consummation (or, for Awards granted prior to February 1, 2010, approval by
the shareholders of the Corporation) of a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Corporation Common Stock and Outstanding Voting Securities
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 51% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Corporation Common Stock and Outstanding Voting Securities, as the
case may be; or

(d) Consummation (or, for Awards granted prior to February 1, 2010, approval by
the shareholders of the Corporation) of (i) a complete liquidation or
dissolution of the Corporation or (ii) the sale or other disposition of all or
substantially all of the assets of the Corporation, other than to a corporation,
with respect to which following such sale or other disposition, more than 51%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Corporation Common
Stock and Outstanding Voting Securities, as the case may be. The term “the sale
or other disposition of all or substantially all of the assets of the
Corporation” shall mean a sale or other disposition transaction or series of
related transactions involving assets of the Corporation or of any direct or
indirect subsidiary of the Corporation (including the stock of any direct or
indirect subsidiary of the Corporation) in which the value of the assets or
stock being sold or otherwise disposed of (as measured by the purchase price
being paid therefor or by such other method as the Board determines is
appropriate in a case where there is no readily ascertainable purchase price)
constitutes more than two-thirds of the fair market value of the Corporation (as
hereinafter defined). The “fair market value of the Corporation” shall be the
aggregate market value of the then Outstanding Corporation Common Stock (on a
fully diluted basis) plus the aggregate market value of the Corporation’s other
outstanding equity securities. The aggregate market value of the shares of
Outstanding Corporation Common Stock shall be determined by multiplying the
number of shares of such Common Stock (on a fully diluted basis) outstanding on
the date of the execution and delivery of a definitive agreement with respect to
the transaction or series of related transactions (the “Transaction Date”) by
the average closing price of the shares of

 

20



--------------------------------------------------------------------------------

Outstanding Corporation Common Stock for the ten trading days immediately
preceding the Transaction Date. The aggregate market value of any other equity
securities of the Corporation shall be determined in a manner similar to that
prescribed in the immediately preceding sentence for determining the aggregate
market value of the shares of Outstanding Corporation Common Stock or by such
other method as the Board shall determine is appropriate.

Notwithstanding the foregoing, no event or condition shall constitute a Change
of Control with respect to an Award to the extent that, if it were, a 20% tax
would be imposed under Section 409A of the Code on the Participant who holds
such Award; provided that, in such a case, the event or condition shall continue
to constitute a Change of Control to the maximum extent possible (e.g., if
applicable, in respect of vesting without an acceleration of distribution)
without causing the imposition of such 20% tax.

9.03 Change of Control Price.  For purposes of this Section 9, “Change of
Control Price” means the highest price per share paid in any transaction
reported on the securities exchange or trading system on which the Shares are
then primarily listed or traded, or paid or offered in any transaction related
to a Change of Control at any time during the 60-day period preceding the date
of the Change of Control as determined by the Committee, except that “Change of
Control Price” with respect to Stock Options and Stock Appreciation Rights means
the Fair Market Value of a Share for the date on which such an Award is cashed
out.

SECTION 10.    Adjustment Provisions. In the event that any dividend or other
distribution (whether in the form of cash, Shares or other stock, or other
property, but excluding regular cash dividends), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, or share exchange, or other similar corporate
transaction or event, affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the rights of Participants under the
Plan, then the Committee shall, in such manner as it may deem equitable, adjust
any or all of (i) the number and kind of Shares which may thereafter be issued
in connection with Awards, (ii) the number and kind of Shares issued or issuable
in respect of outstanding Awards, (iii) the exercise price, base price, or
purchase price relating to any Award or, if deemed appropriate, make provision
for a cash payment with respect to any outstanding Award and (iv) the maximum
Share amounts set forth in Section 7.02; provided, however, in each case, that,
with respect to Incentive Stock Options, no such adjustment shall be authorized
to the extent that such authority would cause the Plan to violate
Section 422(b)(l) of the Code. In addition, the Committee is authorized to make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
events described in the preceding sentence) affecting the Corporation or any
Subsidiary or the financial statements of the Corporation or any Subsidiary, or
in response to changes in applicable laws, regulations, rules or accounting
principles. Any adjustments pursuant to this Section 10 shall be determined by
the Committee after taking into account, among other things, the provisions of
Section 409A of the Code.

 

21



--------------------------------------------------------------------------------

SECTION 11.    Changes to the Plan and Awards.

11.01 Changes to the Plan.  The Board may, at any time and with or without prior
notice, amend, alter, suspend, discontinue or terminate the Plan, retroactively
or prospectively, without the consent of shareholders or Participants; provided,
however, that, except as is provided in Section 10, any such amendment,
alteration, suspension, discontinuation, or termination shall be subject to the
approval of the Corporation’s shareholders within one year after such Board
action (i) if such amendment or alteration (v) increases the number of shares
reserved for Awards under the Plan, (w) changes the class of Participants
eligible to receive Awards under the Plan, (x) decreases the minimum exercise
price or base price requirements of Section 6.06(i) or 6.07(i), (y) modifies or
eliminates the provisions of Section 7.03, 7.04 or 11.03(B), or (z) materially
increases the benefits to Participants under the Plan; (ii) if the Board
determines that such shareholder approval is required by any federal or state
law or regulation or the rules of any stock exchange on which the Shares may be
listed in order to maintain compliance therewith, or (iii) if the Board in its
discretion determines that obtaining such shareholder approval is for any reason
advisable; provided, however, that, without the consent of an affected
Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan after initial shareholder approval of the Plan may
materially impair the previously accrued rights of such Participant under any
Award theretofore granted to him.

11.02 Changes to Awards.  The Committee may, unless otherwise expressly
prohibited by the Plan, at any time and with or without prior notice, waive any
conditions or rights under, or amend, alter, suspend, discontinue, or terminate,
retroactively or prospectively, any Award theretofore granted and any Award
Agreement relating thereto; provided, however, that, without the consent of an
affected Participant, no such amendment, alteration, suspension,
discontinuation, or termination of any Award after initial shareholder approval
of the Plan may materially impair the previously accrued rights of such
Participant under such Award.

11.03 Limitations on Changes.  Notwithstanding the foregoing provisions of this
Section 11 to the contrary, (A) the Board may amend or alter the Plan, and the
Committee may amend or alter any Award, including any Award Agreement, either
retroactively or prospectively, without the consent of the applicable
Participant, (a) so as to preserve or come within any exemptions from liability
under Section 16(b) of the Exchange Act, or (b) if the Board or the Committee
determines in its discretion that such amendment or alteration either (i) is
required or advisable for the Corporation, the Plan or the Award to satisfy,
comply with or meet the requirements of any law, regulation, rule or accounting
standard or (ii) is not reasonably likely to significantly diminish the benefits
provided under such Award, or that such diminishment has been or will be
adequately compensated, and (B) except in connection with a corporate
transaction involving the Corporation (including, without limitation, any stock
dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares) or as is provided in Section 10, but notwithstanding any
other provisions of the Plan, neither the Board nor the Committee may take any
action: (1) to amend the terms of an outstanding Option or Stock Appreciation
Right to reduce the exercise price or base price thereof, cancel an Option or
Stock Appreciation Right and replace it with a new Option or Stock Appreciation
Right with a lower exercise price or base price, or that has an economic effect
that is the same as any such

 

22



--------------------------------------------------------------------------------

reduction or cancellation; or (2) to cancel an outstanding Option or Stock
Appreciation Right in exchange for cash or the grant of another type of Award or
Options or SARs with an exercise price or grant price that is less than the
exercise price of the original Options or SARs, without, in each such case,
first obtaining approval of the stockholders of the Corporation of such action.

SECTION 12.    General Provisions.

12.01 No Rights to Awards.  No Participant, director, employee or consultant
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Participants and directors, employees
or consultants.

12.02 No Shareholder Rights.  No Award shall confer on any Participant any of
the rights of a shareholder of the Corporation unless and until Shares are duly
issued or transferred to the Participant in accordance with the terms of the
Award.

12.03 Tax Withholding and Other Tax Matters.

(i) To the extent and in the manner permitted by applicable law, the Corporation
or any Subsidiary is authorized to withhold from any Award granted, any payment
relating to an Award under the Plan, including from a distribution of Shares
(provided, however, that the amount of any Shares so withheld shall not exceed
the amount necessary to satisfy required Federal, state, local and non-United
States withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income, except to the extent the
Committee determines to permit additional withholding and determines that doing
so would not result in any adverse accounting consequences for the Corporation
or a Subsidiary), or any payroll or other payment to a Participant, amounts or
withholding and other taxes due with respect thereto, its exercise, or any
payment thereunder, and to take such other action as the Committee may deem
necessary or advisable to enable the Corporation or any Subsidiary and
Participants to satisfy obligations for the payment of withholding taxes and
other tax liabilities relating to any Award. This authority shall include
authority to withhold or receive Shares or other property and to make cash
payments in respect thereof in satisfaction of the Participant’s tax
obligations.

(ii) If a Participant makes an election under Section 83(b) of the Code to be
taxed with respect to an Award as of the date of transfer of Shares rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Section 83(a) of the Code, such Participant shall deliver a copy of such
election to the Corporation immediately after filing such election with the
Internal Revenue Service. Neither the Corporation nor any Subsidiary shall have
any liability or responsibility relating to or arising out of the filing or not
filing of any such election or any defects in its construction.

(iii) Although the Corporation intends to administer the Plan so that Awards
will be exempt from, or will comply with, the requirements of Code Section 409A,
the Corporation does not warrant that any Award under the Plan will qualify for
favorable tax treatment under Code Section 409A or any other provision of
federal, state, local, or non-United States law.

 

23



--------------------------------------------------------------------------------

12.04 No Right to Employment or Other Service.  Nothing contained in the Plan or
any Award Agreement shall confer, and no grant of an Award shall be construed as
conferring, upon any director, employee or consultant any right to continue in
the employment or other service of the Corporation or any Subsidiary or to
interfere in any way with the right of the Corporation or any Subsidiary to
terminate such employment or other service at any time or increase or decrease
such director’s, employee’s or consultant’s compensation from the rate in
existence at the time of granting of an Award.

12.05 Unfunded Status of Awards.  The Plan is intended to constitute an unfunded
plan for tax purposes and for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended. With respect to any payments not yet
made to a Participant pursuant to an Award the Plan constitutes a mere promise
to make the benefit payments provided for herein, and nothing contained in the
Plan or any Award shall give any such Participant any rights that are greater
than those of a general creditor of the Corporation. The Committee may authorize
the creation of trusts or make other arrangements to meet the Corporation’s
obligations under the Plan to deliver cash, Shares, other Awards, or other
property pursuant to any award, which trusts or other arrangements shall be
consistent with the unfunded status of the Plan.

12.06 Other Compensatory Arrangements.  The Corporation or any Subsidiary shall
be permitted to adopt other or additional compensation arrangements (which may
include arrangements which relate to Awards), and such arrangements may be
either generally applicable or applicable only in specific cases.

12.07 Uncertificated Shares.  To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may nevertheless be effected on a noncertificated basis, to the extent not
prohibited by applicable law or the rules of any stock exchange.

12.08 Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of fractional
Shares or whether such fractional Shares or any rights thereto shall be
forfeited or otherwise eliminated.

12.09 Forfeiture Events.

(i) Notwithstanding any provision of the Plan to the contrary, the Committee
shall have the authority to determine (and may so provide in any Agreement) that
a Participant’s (including his or her estate’s, beneficiary’s or transferee’s)
rights (including the right to exercise any Option or Stock Appreciation Right),
payments and benefits with respect to any Award shall be subject to reduction,
cancellation, forfeiture or recoupment (to the extent permitted by applicable
law) in the event of the Participant’s termination of employment or service with
the Corporation or a Subsidiary for cause (as determined by the Committee) or
due to voluntary resignation; serious misconduct; violation of the Corporation’s
or a Subsidiary’s policies; breach of fiduciary duty; unauthorized disclosure of
any trade secret or confidential information of the Corporation or a Subsidiary;
breach of applicable noncompetition, nonsolicitation, confidentiality or other
restrictive covenants; or other conduct or activity that is in competition with
the business of the Corporation or any Subsidiary, or otherwise detrimental to
the business, reputation or interests of the Corporation

 

24



--------------------------------------------------------------------------------

and/or any Subsidiary; or upon the occurrence of certain events specified in the
applicable Award Agreement (in any such case, whether or not the Participant is
then an employee, director or consultant). The determination of whether a
Participant’s conduct, activities or circumstances are described in the
immediately preceding sentence shall be made by the Committee in its good faith
discretion, and pending any such determination, the Committee shall have the
authority to suspend the exercise, payment, delivery or settlement of all or any
portion of such Participant’s outstanding Awards pending an investigation of the
matter.

(ii) If the Corporation is required to prepare an accounting restatement (x) due
to the material noncompliance of the Corporation, as a result of misconduct,
with any financial reporting requirement under the securities laws, if a
Participant knowingly or grossly negligently engaged in such misconduct, or
knowingly or grossly negligently failed to prevent such misconduct, or if a
Participant is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, the Participant shall reimburse
the Corporation the amount of any payment in settlement of an Award earned or
accrued during the twelve- (12-) month period following the first public
issuance or filing with the SEC (whichever just occurred) of the financial
document embodying such financial reporting requirement, and (y) the Committee
may in its discretion provide that if the amount earned under any Participant’s
Award is reduced by such restatement, such Participant shall reimburse the
Corporation the amount of any such reduction previously paid in settlement of
such Award.

12.10 Transfer, Leave of Absence.  For purposes of the Plan, a transfer of an
employee from the Corporation to a Subsidiary, or vice versa, or from one
Subsidiary to another, and a leave of absence, duly authorized in writing by the
Corporation or a Subsidiary, shall not be deemed a termination of such
employee’s employment for purposes of the Plan or with respect to any Award. The
Committee shall have the discretion to determine the effects upon any Award and
upon an individual’s status as an employee, director or consultant of the
Corporation or a Subsidiary for purposes of the Plan in the case of: (a) any
Participant who is employed by an entity that ceases to be a Subsidiary (whether
due to a spin-off or otherwise), (b) any transfer of a Participant between
locations of employment with the Corporation and/or a Subsidiary or between the
Corporation or a Subsidiary or between Subsidiaries, (c) any leave of absence of
a Participant, (d) any change in a Participant’s status from an employee to a
consultant or a non-employee director, or vice versa; and (e) any employee who
experiences a termination of employment with the Corporation or a Subsidiary but
becomes employed by a partnership, joint venture, corporation or other entity
not meeting the requirements of a Subsidiary. Notwithstanding the foregoing,
this Section 12.10 shall not cause a Participant to fail to be considered to
have terminated employment for purposes of the Plan, to the extent that the
Participant would be considered to have had a “separation from service” with the
Corporation or a Subsidiary for purposes of Section 409A of the Code, and it
would be necessary in order to comply with Section 409A of the Code to consider
such Participant as having so terminated.

12.11 Participants Deemed to Accept Plan.  By accepting any benefit under the
Plan, each Participant and each person claiming under or through any such
Participant shall be conclusively deemed to have indicated their acceptance and
ratification of, and consent to, all of the terms and

 

25



--------------------------------------------------------------------------------

conditions of the Plan and any action taken under the Plan by the Board, the
Committee or the Corporation, in any case in accordance with the terms and
conditions of the Plan.

12.12 Governing Law.  The validity, construction, and effect of the Plan, any
rules and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable federal law.

12.13 Participants Based Outside of the United States.  Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws or
practices of countries other than the United States in which the Corporation
and/or any Subsidiary operates or has employees, directors or consultants, the
Committee, in its sole discretion, shall have the power and authority to:

(a) Determine which Subsidiaries shall be covered by the Plan;

(b) Determine which such employees, directors and/or consultants outside the
United States are eligible to participate in the Plan;

(c) Grant Awards (including substitutes for Awards), and modify the terms and
conditions of any Awards, on such terms and conditions as the Committee
determines necessary or appropriate to permit participation in the Plan by
individuals otherwise eligible to so participate who are non-United States
nationals or employed outside the United States, or otherwise to comply with
applicable non-United States laws or conform to applicable requirements or
practices of jurisdictions outside the United States;

(d) Establish subplans and adopt or modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 12.13 by the Committee shall be attached to the Plan as appendices; and

(e) Take any action, before or after an Award is made, that the Committee, in
its discretion, deems advisable to obtain approval or comply with any necessary
local government regulatory exemptions or approvals.

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate any applicable law.

SECTION 13.    Effective Date; Duration of Plan. Following adoption of the Plan
by the Board, the Plan shall be effective upon the date on which the Plan is
approved by the affirmative vote of the holders of a majority of the Shares
present or represented and entitled to vote (and the affirmative vote of a
majority of the Shares voting) at a meeting of the Corporation’s shareholders
during 2015, or any adjournment thereof. The Plan shall remain in effect,
subject to the right of the Board to amend or terminate the Plan at any time
pursuant to Section 11, until all Shares subject to it shall have been
delivered, and any restrictions on such Shares have lapsed, pursuant to the
Plan’s provisions. However, in no event may an Award be granted under the Plan
on or after May 7, 2018.

 

26